                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                            Chapter 11

 Revstone Industries, Inc.,                        Case No. 12-13262 (CTG)

           Debtor.                                 (Jointly Administered)


                         ORDER SETTING STATUS CONFERENCE

 THIS HEARING WILL BE HELD BY VIDEO VIA ZOOM. BOTH VIDEO AND AUDIO

 WILL BE THROUGH ZOOM. ALL PARTICIPANTS MUST REGISTER PRIOR TO THE

 HEARING AT THE PROVIDED LINK. ALL PARTICIPANTS MUST REGISTER USING

          THEIR FULL NAMES NO LATER THAN MAY 16, 2021 AT 12:00 P.M. ET.

                                    REGISTRATION LINK:

https://debuscourts.zoomgov.com/meeting/register/vJIsdOqorj4iGbk5Gx9-hkviUG9XM0H53-w

          The Court will hold a status conference in Revstone Industries, Inc., on May 17, 2021,

beginning at 1:30 p.m. ET. All parties are directed to use the Zoom link above to attend the

status conference electronically. If the case involves adversary proceedings, the Debtor shall

promptly send a copy of this Order to counsel for all parties thereto.

          SO ORDERED.


Dated: May 3, 2021
                                             CRAIG T. GOLDBLATT
                                             UNITED STATES BANKRUPTCY JUDGE
